Blandeord, Justice.
Francis was tried and found guilty of stabbing. He moved the court for a new trial, which the court refused, and he excepted. The exceptions in this ease are, that the verdict is contrary to law, contrary to the evidence, and contrary to equity and justice.
We have examined the evidence in this record closely, and while there is some doubt upon our minds whether the accused should have been convicted, yet we think there was evidence from which the jury could very reasonably have inferred his guilt. This being so, and the court below being satisfied with the verdict of the jury, we therefore do not feel authorized to interfere therewith, and the judgment of the court below is
• Affirmed.